Citation Nr: 0636863	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  03-17 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.	Entitlement to service connection for bilateral knee 
disability.

2.	Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 (2006), based on the need 
for convalescence from a right knee arthroplasty performed 
in September 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.  The veteran testified 
before the undersigned at a hearing at the RO in May 2004.  

In August 2005, this matter was remanded by the Board for 
additional development and adjudication.  This having been 
completed, the matter is again before the Board.


FINDINGS OF FACT

1.	A left knee disorder was noted at the time the veteran 
entered active service and the objective medical 
evidence clearly and unmistakably establishes that his 
bilateral knee disorder existed prior to his 
examination, acceptance, and enrollment into active 
service.

2.	The competent and probative medical evidence of record 
clearly and unmistakably preponderates against a finding 
that the preexisting bilateral knee disorder was 
permanently aggravated by service.

3.	Service connection is not in effect for a right knee 
disorder.


CONCLUSIONS OF LAW

1.	A bilateral knee disorder preexisted active service, and 
was not aggravated during military service.  38 U.S.C.A. 
§§ 1110, 1111, 1153, 5103-5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2006); 70 Fed. Reg. 23,027-20 (May 4, 2005).

2.	The criteria for a temporary total disability rating 
based on the need for convalescence from right knee 
arthroplasty performed in September 2002 have not been 
met.  38 C.F.R. §§ 4.29, 4.30 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of a letter dated in September 2005, the RO notified 
the veteran of the evidence needed to substantiate his claims 
for service connection and offered to assist him in obtaining 
any relevant evidence.  This letter gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain.  The veteran was also invited to send 
additional evidence.  In addition, the RO has advised the 
veteran of the basic law and regulations governing the 
claims, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the 
claims.  The veteran and his representative were provided 
with adequate notice of the evidence, which was not of 
record, that was necessary to substantiate the veteran's 
claims, and also of the cumulative information and evidence 
previously provided to VA, or obtained by VA on the veteran's 
behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the January and April 
2006 supplemental statements of the case (SSOCs) and prior to 
the transfer and certification of the veteran's case to the 
Board.  See also Mayfield v. Nicholson, 19 Vet. App. 103, 125 
(2005), rev'd on other grounds, 444 F. 3d. 1328 (Fed. Cir. 
2006) (All the above notice documents must be read in the 
context of prior, relatively contemporaneous communications 
from the RO.).  The Board also finds that the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), and observes that the 
veteran and his representative had time to consider the 
content of the notice and respond with any additional 
evidence or information relevant to the claim.  Based on the 
above, the Board concludes that any defect in the timing of 
the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
To decide the appeal on these facts would not be prejudicial 
error to the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Here, the Board notes 
that the veteran was afforded notice with regarding the 
disability rating and effective dates in the April 2006 SSOC.  
However, because this notice may not have been proper and was 
provided only recently, the Board calls into question the 
adequacy of this notice.  Despite the potentially defective 
notice provided to the veteran on these latter two elements, 
nevertheless, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, supra.  In this regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A.  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service VA treatment records and examination 
reports, his testimony before the undersigned, documents in 
connection with his award of disability benefits from the 
Social Security Administration, and his and his 
representative's written statements submitted in support of 
the claim.  In addition, the Board notes that this matter has 
been previously remanded for additional development, to 
include affording the veteran an opportunity to be examined 
in connection with his claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.




II.  Legal Analysis.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110.  In addition, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  For 
certain chronic diseases, including arthritis, a presumption 
of service connection arises if the disease is manifested to 
a degree of 10 percent within a year following discharge from 
service.  38 C.F.R. § 3.307, 3.309.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed the medical and lay 
evidence of record.  Because it is clear that the veteran 
suffers from left and right knee disorders, the Board will 
focus on the evidence that relates to whether these 
conditions were incurred in or aggravated by disease or 
injury that took place during the veteran's military service.  
See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000), Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Here, the Board notes that a veteran who served during a 
period of war, or during peacetime service after December 31, 
1946, is presumed to be in sound condition when he entered 
into military service except for conditions noted on the 
entrance examination or where clear and unmistakable (obvious 
or manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111.  A preexisting 
injury or disease will be considered to have been aggravated 
by active military service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  The requirement of an increase in disability in 38 
C.F.R. § 3.306(b) applies only to determinations concerning 
the presumption of aggravation under 38 U.S.C.A. § 1153 and 
does not apply to determinations concerning the presumption 
of sound condition under 38 U.S.C.A. § 1111.  VAOPCPREC 3-
2003, 69 Fed. Reg. 25178 (2004); see also Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004). 

The burden is on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that a condition 
was both preexisting and not aggravated by service.  
VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C. § 1111 to the extent 
that it states that the presumption of sound condition may be 
rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service).  Thus, the 
General Counsel has determined that section 3.304(b) is 
therefore invalid and should not be followed.  Id.  

In sum, the law as recently interpreted under Cotant v. 
Principi, 17 Vet. App. 116 (2003) and VAOPGCPREC 3-2003 (July 
16, 2003), mandates that, to rebut the presumption of sound 
condition upon entry into service under 38 U.S.C.A. § 1111, 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See Wagner 
v. Principi, 370 F.3d. 1089, 1096 (Fed. Cir. 2004).

During the pendency of this appeal the regulation governing 
the presumption of soundness and aggravation was revised, 
effective May 4, 2005.  See 70 Fed. Reg. 23,027-29 (May 4, 
2005) (codified at 38 C.F.R. § 3.304(b)).  The amended 
regulation conforms to the Federal Circuit precedent in 
Wagner v. Principi, supra, requiring that VA, rather than the 
claimant, bear the burden of proving that the disability at 
issue preexisted entry into service and that the disability 
was not aggravated by service before the presumption of 
soundness on entrance into active service may be rebutted.

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  Here, the veteran and his 
representative were not provided with a copy of the new 
regulation; however, as noted above, in August 2005, the 
Board averred that remand was required in light of the 
holding rendered in Wagner v. Principi.  Thus, the veteran 
and his representative were well aware of the Wagner decision 
and its impact.  The Board is of the opinion that all due 
process requirements were met in this regard.

The veteran maintains that he has a bilateral knee disorder 
that was permanently aggravated as a result of an injury 
sustained during military service.  

In this case, when examined for induction in January 1967, 
the veteran was noted to have had an injury to his left knee 
in 1963.  The notes also state "knee surgery - pain - 
examination stable jt."  The veteran's medical records and 
his oral and written statements in the record indicate that 
he was involved in a motor vehicle accident prior to service 
in which he injured both his left and right knees.  In 
addition, the veteran was afforded a VA examination in 
December 2005 in connection with his knees.  As part of his 
review, the December 2005 VA examiner examined the veteran, 
reviewed his medical records, and stated unequivocally that 
the veteran had pre-existing left knee pathology secondary to 
a MVA (motor vehicle accident) that occurred prior to his 
induction into the service.  With respect to the right knee, 
the examiner noted that the veteran reported injury to his 
right knee in the same pre-service accident and reported 
symptoms prior to service.  

Based on the foregoing, the Board concludes that the 
veteran's left and right knee conditions clearly existed 
prior to service.  Crowe v. Brown, 7 Vet. App. 238 (1994); 
VAOPGCPREC 3-2003.  Accordingly, there is no presumption of 
soundness at service entry with respect to these disorders.  
It is clear and unmistakable from the veteran's claims file 
and from the veteran's own testimony that both left and right 
knee conditions pre-existed service.  

Thus, the next question, under the second prong of the Wagner 
analysis, is whether the evidence clearly and unmistakably 
demonstrates that the pre-existing disability was not 
aggravated during service.  See Wagner v. Principi, 370 F.3d 
at 1097.

As noted above, regulations next provide that when a 
condition is properly found to have been preexisting, either 
because it was noted at entry or because pre-existence was 
demonstrated by clear and unmistakable evidence, such 
condition will be considered aggravated by active service 
where there is an increase in the disability during such 
service, unless there is a specific finding that the increase 
in the disability is due to the natural progress of the 
disease.

Here, the veteran contends that in service he had constant 
pain in his knees and that he "limped along" during basic 
training.  He stated that the medical staff ignored his 
complaints.  He also reported that he drove a truck in 
service and was never on restricted duty for his knees.

The veteran's service medical records are silent regarding 
treatment for any knee condition in service.  The record 
does, however, indicate that the veteran was discharged from 
the service based on Medical Board Proceedings indicating 
that the veteran suffered chondromalacia of both elbows.  The 
service medical records show numerous treatment records 
related to his elbows and other complaints.  These records, 
however, show no complaints of, or treatment for, any knee 
conditions in service.  His separation examination makes no 
mention of knee symptoms or objective knee findings upon 
examination. 

After service, the record indicates that the veteran worked 
as a carpenter.  This required a fair amount of squatting and 
climbing.  The veteran indicated that he wore knee pads.  A 
March 1995 VA examination report indicates that the veteran 
had essentially normal range of motion in his knees, and a 
report of x-rays taken at the time diagnosed bilateral 
chondrocalcinosis, left greater than right, with no fracture 
or dislocation.  Since that time, the veteran's knee 
conditions worsened, and he underwent a right knee total 
arthroplasty in September 2002.

In order to assist the veteran with his claim, the veteran 
has been afforded two VA examinations.  In October 2002, the 
examiner indicated that the veteran's claims file was being 
sent for review, and that the veteran reported that injuries 
to both knees were aggravated by military service.  The 
veteran's history was noted as reported by the veteran, 
including his accident prior to service.  The veteran 
indicated that he was treated with pain medication in 
service, mostly Motrin.  After examination, the diagnoses 
were status post total arthroplasty of the right knee and 
degenerative joint disease of the left knee.  Regarding 
aggravation in service, the examiner stated that the 
veteran's past medical history gave reason to suggest that it  
was as likely as not that the bilateral knee conditions were 
aggravated by military service.  The examiner noted that he 
could not determine the level of disability as a result of 
the motor vehicle accident, but stated that "I have to 
accept that during his service period the patient's bilateral 
knee condition can be aggravated by his duty in the Army."

The veteran was afforded a second VA examination in December 
2005.  The examiner indicated that the veteran's medical 
records were reviewed.  The examiner reported the veteran's 
contentions and medical history in detail and thoroughly 
examined him.  The diagnoses included degenerative joint 
disease of the left knee with chondrocalcinosis.  The veteran 
was also noted to have had a total right knee replacement in 
September 2002.  Regarding aggravation or connection to 
service with respect to the left knee, the examiner stated 
that the "veteran had pre-existing left knee pathology 
secondary to a MVA which occurred prior to his induction into 
service."  Regarding aggravation in service, the examiner, 
after detailing his reasons, stated that "there is no 
objective evidence to support the left knee symptoms were 
aggravated by the service." Regarding the veteran's right 
knee, the examiner stated that the same logic would apply in 
developing an opinion regarding causality.  Based on the 
veteran's medical history, and after giving an explanation 
for his reasons based on the record, the examiner found that 
the veteran's right knee condition was not aggravated by the 
veteran's service activity.  The VA examiner opined that it 
was more likely than not that the diagnosed left and right 
knee degenerative joint disease was due to the veteran's work 
as a carpenter.

In light of the foregoing, the Board finds that service 
connection is not warranted for a bilateral knee condition.  
In reaching this determination, the Board notes that the 
veteran's service and post-service medical records, as well 
as his oral and written statements, clearly indicate, and the 
December 2005 VA examiner clearly found, that the veteran's 
knee disorders preceded his enlistment in the military.  The 
medical evidence is therefore clear that that veteran's right 
knee disorder existed prior to his military service.  38 
U.S.C.A. § 1111.  

The Board also notes that the December 2005 VA examiner, who 
reviewed the claims file, also found without equivocation 
that the veteran's right knee condition was not aggravated by 
service, as opposed to natural progression.  Id.  In this 
regard, the Board notes that the October 2002 VA examiner 
indicated in his report that the veteran's past medical 
history gave reason to suggest that it was as likely as not 
that the bilateral knee conditions were aggravated by 
military service.  However, the examiner noted that he could 
not determine the level of disability as a result of the 
motor vehicle accident, but stated that "I have to accept 
that during his service period the patient's bilateral knee 
condition can be aggravated by his duty in the Army." The 
Board also notes, however, that this opinion was given 
without benefit of reviewing the veteran's claims file, and 
in reliance on the veteran's report of his medical history.  

In contrast, the December 2005 VA examiner thoroughly 
reviewed the veteran's claims file and noted much of the 
veteran's medical history in his report.  The 2005 VA 
examination report is lengthy and detailed, and contains 
compelling explanations for the examiner's conclusions.  
Based on this review, and his examination of the veteran, the 
recent VA examiner concluded that the veteran's preexisting 
bilateral knee condition was not aggravated by military 
service.  Here, the Board finds the December 2005 VA 
examiner's report to be most persuasive, and thus accords it 
greater probative value.  Where a medical expert has fairly 
considered all the evidence, his opinion may be accepted as 
an adequate statement of the reasons and bases for a decision 
when the Board adopts such an opinion. Wray v. Brown, 7 Vet. 
App. 488, 493 (1995).  The Board does, in fact, adopt the 
December 2005 VA examiner's opinion on which it bases its 
determination that service connection for bilateral knee 
disorder is not warranted.  See also Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence").  

In addition, the Board also notes that service connection may 
not be based on speculation or remote possibility.  As noted 
above, the October 2002 VA examiner stated that the veteran's 
past medical history "gave reason to suggest" that it is as 
likely as not that the bilateral knee conditions were 
aggravated by military service.  The examiner also stated 
that "I have to accept that during his service period the 
patient's bilateral knee condition can be aggravated by his 
duty in the Army."  An opinion noting that that the 
veteran's condition can be aggravated, or his medical history 
suggests aggravation, is generally insufficient to form a 
basis for a grant of service connection.  38 C.F.R. § 3.102 
(2003).  See, e.g., Morris v. West, 13 Vet. App. 94, 97 
(1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative); Bloom v. West, 12 
Vet. App. 185, 186-87 (1999) (treating physician's opinion 
that veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative to provide medical nexus evidence to 
well ground cause of death claim); Winsett v. West, 11 Vet. 
App. 420, 424 (1998) (physician's opinion in cause of death 
case that list of conditions submitted by appellant might be 
related to exposure to Agent Orange found speculative when 
physician also indicated that "it is just as likely that they 
could have another cause"), aff'd 217 F.3d 854 (Fed. Cir. 
1999), cert. denied, 528 U.S. 1193 (2000); Bostain v. West, 
11 Vet. App. 124, 127-28 (1998) (private physician's opinion 
that veteran's preexisting service-related condition may have 
contributed to his ultimate demise too speculative, standing 
alone, to be deemed new and material evidence to reopen cause 
of death claim).  

More probative in the Board's opinion is the report of the 
December 2005 VA examiner who thoroughly reviewed the 
veteran's medical records and examined him and provided a 
detailed explanation of his findings.  This VA examiner 
concluded that the veteran's pre-existing bilateral knee 
disorder was not aggravated during military service.

In this case, the Board finds that the medical evidence is 
clear and that the presumption of soundness has been 
rebutted.  The veteran's bilateral knee condition was found 
to be both preexisting service and not aggravated by service.  
On these facts, service connection for a bilateral knee 
condition is not warranted.  

Thus, the probative and objective medical evidence of record 
clearly and unmistakably demonstrates that the veteran's pre-
existing bilateral knee disorder was not permanently 
aggravated by during military service.  See Wagner v. 
Principi, supra; see also VAOPGCPREC 3-2004.

As discussed above, the veteran maintains that his current 
bilateral knee disorder was caused by an incident in service.  
We recognize his sincere belief that his current bilateral 
knee disorder is related in some way to his experience in 
service. Nevertheless, in this case, the veteran has not been 
shown to have the professional expertise necessary to provide 
meaningful evidence regarding the causal relationship between 
his current back disorder and his active military service.  
See e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. West, 
142 F.3d. 1434 (Fed. Cir. 1998), cert denied, 119 S.Ct. 404 
(1998). See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

As noted above, the Court has stated that "the standard of 
proof for rebutting the presumption of soundness is not 
merely evidence that is cogent and compelling, i.e., a 
sufficient showing, but evidence that is clear and 
unmistakable, i.e., undebatable  . . . [and] the question is 
not whether the Secretary has sustained a burden of producing 
evidence, but whether the evidence as a whole, clearly and 
unmistakably demonstrates that the injury or disease existed 
prior to service."  Cotant v. Principi, 17 Vet. App. at 132 
(quoting from Vanerson v. West, 12 Vet. App. 254, 261 (1999).

For all the above reasons, as detailed above, the Board finds 
that, when all the objective medical evidence is viewed as a 
whole, it clearly and unmistakably establishes that the 
preexisting bilateral knee disorder was not aggravated during 
active service.  Consequently, the presumption of soundness 
is rebutted in this case.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-1 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then the evidence 
preponderates either for or against the claim, there is no 
reasonable doubt, and the doctrine is inapplicable.  Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993).

Therefore, in view of the foregoing, the Board concludes that 
the objective medical evidence of record clearly and 
unmistakably demonstrates that the veteran's knee disorder 
preexisted his entry into active service and was not 
aggravated during his service.  See VAOGCPREC 3-2003.  The 
Board further concludes that the competent medical evidence 
of record preponderates against the veteran's claim of 
entitlement to service connection for a bilateral knee 
disorder.

The Board's discussion does not end here.  The veteran also 
seeks a temporary total rating based on the need for 
convalescence from right knee arthroplasty in September 2002.  

A temporary total disability rating will be assigned when it 
is established by report at hospital discharge or outpatient 
release that specified conditions are met.  38 C.F.R. § 4.30.  
A temporary total rating is assigned under 38 C.F.R. §§ 4.29 
and 4.30 if treatment involved a service-connected 
disability.

However, the Board having found no entitlement to service 
connection for a bilateral knee disorder, the veteran's claim 
for a temporary total evaluation based on the need for 
convalescence from a right knee arthroplasty performed in 
September 2002 must be denied.   


ORDER

Service connection for bilateral knee disorder is denied.

A temporary total rating under the provisions of 38 C.F.R. § 
4.30 based on the need for convalescence from a right knee 
arthroplasty performed in September 2002, is denied.




____________________________________________
D. J. DRUCKER 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


